MEMORANDUM***
Petitioner contends that the BIA abused its discretion by not exercising its sua *820sponte authority under 8 C.F.R. § 3.2(a) to reopen the deportation proceeding. Because we do not have jurisdiction to review the BIA’s refusal to reopen sua sponte, see Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002); Abassi v. INS, 305 F.3d 1028, 1033 (9th Cir.2002), the petition is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *820courts of this circuit except as provided by Ninth Circuit Rule 36-3.